Citation Nr: 9904259	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971, including a tour of duty in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for PTSD.  Thereafter, by rating action dated in 
August 1994, the RO denied entitlement to service connection 
for PTSD secondary to exposure to Agent Orange.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  The veteran reported having experienced certain 
stressors during his period of active service in the Republic 
of Vietnam.  Subsequent to the most recent VA psychiatric 
examination in May 1992, a private medical report, dated in 
September 1997, contains a diagnosis of PTSD.  In a July 1992 
statement from the veteran, he reported that his stressors 
included learning that a Lieutenant Raizer had been shot 
between May 1968 and June 1968 while he was with Company C, 
Battalion 35 [illegible].  The veteran has also submitted an 
undated letter where he attempted to set forth additional 
stressors, which he vaguely described an experience wherein 
he witnessed someone without legs, wherein he heard screams 
and wherein he feared for his life.  

During the May 1992 VA examination he indicated that his 
stressors included discrimination which resulted in him being 
court martialed and being sent to the stockade and 
depravation and intense tension during active duty.  He has 
also included as a stressor exposure to Agent Orange.  A 
review of his personnel records reflects that he was involved 
in an unnamed campaign and was charged with assault in June 
1969

Eligibility for a PTSD service connection award requires the 
presence of the following three elements: (1) Current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the specified claimed inservice stressor. 
38 C.F.R. § 3.304(f) (1998).

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth the 
framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (1996).  

The Court has held that combat status may be determined 
"through the receipt of certain recognized military citations 
or other supportive evidence".  West v. Brown, 7 Vet.App. 70 
(1994).  The service administrative records do not reflect 
that the veteran was awarded any decorations or medals which 
are indicative of combat.  The phrase "other supportive 
evidence" serves to provide an almost unlimited field of 
potential evidence to be used to "support" a determination of 
combat status.  Gaines v. West, 11 Vet. App. 353 (1998).  If 
the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  Id. at 
98-99.  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  The Court also 
held in West that a psychiatric examination for the purpose 
of establishing the existence of PTSD was inadequate for 
rating purposes because the examiners relied, in part, on 
events whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service, whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In view of these facts, the Board is of the opinion that 
additional development is warranted with regard to obtaining 
more detailed information concerning the reported stressors.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric disability 
since service.  The RO should obtain all 
records, which are not on file.

2.  The RO should request that the 
veteran to furnish specific information 
regarding the claimed stressors, 
including a complete description, the 
approximate location, month and the year 
when the claimed stressors occurred, and 
the unit(s) to which he was assigned.  He 
should submit specific information 
concerning Lieutenant Raizer and any 
other individuals killed or wounded, who 
are included in the claimed stressors, to 
include the names, a description, 
approximate dates, and units of 
assignment.  He should provide detailed 
information regarding his claimed 
discrimination, depravation, and intense 
tension experienced during active duty.  
The veteran should be informed that he 
may submit lay statements to support his 
claim.  He should also be informed that 
he has the opportunity to submit 
additional evidence and arguments to 
support his claim.

3.  Thereafter, the RO should ask the 
appropriate military authority whether 
the fact that the veteran's personnel 
records reflect that he was involved in 
an unnamed campaign, in and of itself, 
means he was engaged in combat.  A copy 
of the pertinent personnel record should 
accompany the request.

4.  The RO should request the National 
Personnel Records Center (NPRC) to 
furnish any additional records concerning 
the court martial for the assault, which 
occurred in June 1969.

5.  The RO should contact all appropriate 
sources in order to verify the claimed 
stressors, including pertinent morning 
reports concerning claimed casualties. 

6.  Thereafter, the RO must make a 
specific determination with respect to 
whether the veteran was exposed to a 
stressor(s) during service, either combat 
or non-combat.  If the RO determines that 
the veteran was engaged in combat per 
38 U.S.C.A. § 1154, then no further 
verification of the combat stressors is 
required.  The RO is informed that the 
veteran's exposure to Agent Orange as a 
stressor is confirmed. 

5.  The RO should arrange for the 
appellant to be accorded examinations by 
a VA psychiatrist and psychologist in 
order to determine the nature and 
severity of any psychiatric disorder that 
is present, to include PTSD.  The RO is 
to inform the examiners that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  As previously 
indicated the exposure to Agent Orange 
has been confirmed.

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status. If the diagnosis of PTSD is 
deemed appropriate, the psychiatric 
examiner should specify whether each 
alleged stressor found to be established 
by the record is sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record.  Any 
specialized studies or tests deemed 
necessary should be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for review in conjunction with the 
examination.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


